—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered March 2, 2000, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Rosengarten, J.), of those branches of the defendant’s omnibus motion which were to suppress identification testimony and physical evidence.
Ordered that the judgment is affirmed.
The information provided by the eyewitness to the robbery provided the police with reasonable suspicion to detain the defendant to rapidly confirm or dispel the suspicion that he had committed a crime (see People v Hicks, 68 NY2d 234 [1986]; People v Peterson, 295 AD2d 452 [2002]). Moreover, the fact that the police may have used handcuffs to detain the defendant for the purpose of a showup identification did not transform the detention into a full-blown arrest (see People v Allen, 73 NY2d 378 [1989]). Further, the defendant’s contention that the showup identification was unduly suggestive is also without merit, because it was conducted in close spatial and temporal proximity to the offense and to the subsequent apprehension of the defendant (see People v Duuvon, 77 NY2d 541 [1991]; People v Attebery, 223 AD2d 714, 716 [1996]).
The defendant’s remaining contentions with regard to prosecutorial misconduct are for the most part, unpreserved for appellate review and, in any event, without merit. Smith, J.P., Luciano, H. Miller and Adams, JJ., concur.